Citation Nr: 1715674	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal ulcer; hiatal hernia; gastroesophageal reflux (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from May 1989 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which continued the 20 percent disability rating for service-connected duodenal ulcer, hiatal hernia, and GERD.

The Board previously remanded this matter in December 2013 for further development and examination.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected duodenal ulcer, hiatal hernia, and GERD have been manifested by asymptotic esophageal stricture, spasms of the esophagus or an acquired diverticulum of the esophagus with symptoms including pyrosis and regurgitation.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for service-connected duodenal ulcer, hiatal hernia, and GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.114, Diagnostic Codes 7305, 7346 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See January 2010 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and all available VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded another examination in August 2014 to determine the present nature and severity of his duodenal ulcer, hiatal hernia, and GERD.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. 38 C.F.R. § 4.113. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. Id.  Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114 .

Diagnostic Code 7305 provides ratings for duodenal ulcer.  A mild duodenal ulcer, with recurring symptoms once or twice yearly, is rated as 10 percent disabling.  Moderate duodenal ulcer, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations, is rated as 20 percent disabling.  A moderately severe duodenal ulcer, with less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, is rated as 40 percent disabling.  Severe duodenal ulcer, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health, is rated 60 percent disabling. The Diagnostic Code does not contain a definition of "incapacitating episodes." 38 C.F.R. § 4.114 .

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity. A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health. The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

The rating schedule provides guidance in the evaluation of gastrointestinal disorders.  In particular, 38 C.F.R. § 4.112 highlights the importance of weight loss in the evaluation of the impairment resulting from gastrointestinal disorders. For purposes of evaluating conditions in 38 C.F.R. § 4.114 , the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. 38 C.F.R. § 4.112. The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

The record includes VA treatment records from October 2009 to August 2014, in relevant part.  A September 2010 VA treatment record notes the Veteran's report of having had diarrhea the previous week; this was cited as a possible explanation to the Veteran's low potassium reading at the visit, as it was usually within normal limits.  Otherwise, overall, the records are silent for more recent specific treatment for the Veteran's duodenal ulcer, hiatal hernia and GERD.

A VA examination was performed in February 2010, with the following diagnoses made: duodenal ulcer, hiatal hernia and GERD.  The Veteran's condition was found to be stable and treated with daily medication.  He reported having gnawing and burning pain several times a week in the substernal area after eating.  He also had a history of nausea, vomiting, and diarrhea.  There were no episodes of incapacitation due to stomach or duodenal disease reported, nor were there any signs of weight loss or malnutrition.  X-rays showed no reflux, hiatal hernia, mid esophageal diverticulum was present with no active duodenal ulcer.  The Veteran reported to the physician that twice a month he had problems with daily activities because of heart burn, vomiting, diarrhea and abdominal discomfort.  In addition to the Veteran's complaints, the examiner noted that he had been evaluated for dark stools and found to have colon polyps which were resected.  The examiner stated that these colon polyps were not related to his service-connected condition.  

Another VA examination was performed in August 2014 to evaluate the symptoms and severity of the Veteran's condition.  The examiner diagnosed the Veteran with GERD and a hiatal hernia which was treated with continuous medication.  Symptoms such as pyrosis and regurgitation were documented.  Additionally, the examiner found the Veteran had an esophageal stricture, spasms of the esophagus or an acquired diverticulum of the esophagus.  The severity was found to be asymptomatic.  Additionally, the Veteran was diagnosed with a duodenal ulcer which was treated with continuous medication.  However, no signs or symptoms due to his stomach or duodenum conditions were found and no incapacitating episodes.  It was the examiner's opinion that none of the Veteran's stomach conditions (i.e., GERD, hiatal hernia, or duodenal ulcer) had an impact on his ability to work.

Based on the available medical evidence for the period at issue, the Veteran has a diagnosis of duodenal ulcer which is treated with continuous medication.  However, no signs or symptoms of an active duodenal ulcer were found.  As such, the Board finds that a rating higher than 20 percent under Diagnostic Code 7305 would not be warranted for the resolved condition.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Additionally, the Board finds the evidence does not support that the Veteran's GERD is manifested by symptoms of persistently recurrent epigastric distress with dysphagic, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain to warrant a 30 percent disability rating under Diagnostic Code 7346.  While the Veteran reported during the February 2010 VA examination that he experienced gnawing and burning pain several times a week after eating in the substernal area and also had a history of nausea, vomiting, and diarrhea, the evidence of record does not otherwise show that such symptoms were productive of considerable impairment of health to warrant the next higher rating under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Similarly, while the medical evidence does reflect that the Veteran has suffered from esophageal stricture, esophageal spasm and diverticulum of the esophagus with symptoms including pyrosis and regurgitation, the August 2014 examiner found this condition was asymptomatic.  As such, the Board finds the evidence does not more closely approximate a 30 percent rating under Diagnostic Code 7346.  Id.

In reviewing the Veteran's appeal, the Board has also taken into consideration the Veteran's lay statements in support of his claim.  Even conceding that many of the Veteran's symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran does not assert and the record does not show that he possesses the necessary medical skill and expertise in digestive disabilities to assess the severity of his service-connected stomach conditions.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, to the extent that the Veteran has argued that he should be entitled to separate ratings for his duodenal ulcer, hiatal hernia, and GERD, as discussed above, the evidence does not show that any of these conditions are manifested by symptoms not already contemplated by the existing diagnostic codes considered herein such that a separate rating would be warranted.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United Stated Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the Veteran was found disabled by the Social Security Administration (SSA) since December 1, 2003, for schizophrenia and other psychotic disorders along with anxiety related disorders.  However, the Veteran has not alleged (and the record does not show) that he is unable to work as a result of his service-connected disability nor has the Veteran filed a claim for TDIU.  Consequently, a TDIU issue is not before the Board.


ORDER

Entitlement to a rating in excess of 20 percent for duodenal ulcer; hiatal hernia; GERD is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


